Citation Nr: 0017799	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 50 percent for dysthymic 
disorder with a history of anxiety traits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
August 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 1998, the RO 
granted an increased rating from 30 percent to 50 percent for 
service-connected dysthymic disorder with history of anxiety 
traits.  The veteran has perfected an appeal with the 
disability evaluation assigned.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims ("the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially the Board notes the claim of entitlement to a 
rating in excess of 50 percent for dysthymic disorder with a 
history of anxiety traits is well grounded.  In general, an 
allegation of increased disability is sufficient to establish 
a well grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of his service-connected 
dysthymic disorder with a history of anxiety traits (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased rating 
is well grounded.   

The most recent VA psychiatric examination for compensation 
and pension purposes was conducted in January 1998.  The 
examiner reported that a neuropsychological examination had 
been conducted but was not in written form and that the 
diagnosis was being deferred pending receipt of the 
neuropsychological report.  The report of psychological 
testing conducted in February 1998 is of record, but there is 
no evidence that the January 1998 examining psychiatrist 
provided a psychiatric diagnosis.  Thus, the January 1998 VA 
examination report is inadequate for rating purposes.  
Additionally, due to elapsed time since the last examination, 
the Board finds a new examination is warranted.  

It was noted in the report of the January 1998 VA examination 
that the veteran was to begin treatment at a mental hygiene 
clinic in a few weeks.  However, the most recent VA 
outpatient treatment records associated with the claims file 
are dated in January 1998.  Those records reflect that on a 
psychiatric evaluation conducted in January 1998 the 
impression was mild dementia; mood disorder with depressed 
mood, rule out due to dementia related mood swings versus 
"benzo induced or w/d" versus depression; and also sleep 
disorder not otherwise specified.  The veteran is only 
service-connected for dysthymic disorder with history of 
anxiety traits, so an opinion would be helpful in regard to 
the symptomatology and disability attributable to the 
service-connected disability.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

The Court has also held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify any psychiatric treatment or 
evaluation since 1994.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims file 
legible copies of the veteran's medical 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the RO 
should secure all outstanding VA treatment 
records.  

3.  If possible, the claims file should 
be returned to the January 1998 
psychiatric examiner for an addendum to 
the examination report, including a 
diagnosis.  

4.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the correct diagnoses of all psychiatric 
disorders present and to determine the 
current manifestations and extent of his 
service- connected dysthymic disorder 
with a history of anxiety traits.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining psychiatrist prior to the 
examination and the examination report 
should be annotated to so reflect.  The 
examiner should provide a detailed 
account of all psychiatric symptoms and 
manifestations, and, if there are 
multiple psychiatric disorders present, 
the examiner should try to dissociate the 
symptoms/manifestations of dysthymia with 
history of anxiety traits from those of 
any other disorders, including dementia 
if found.  The examiner also should 
identify any symptomatology that cannot 
be dissociated.  The examiner should 
further describe how the symptoms of the 
service-connected dysthymic disorder with 
a history of anxiety traits affect the 
veteran's social and industrial capacity 
as contemplated by the current VA rating 
criteria for mental disorders. All 
necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.  The 
examiner must assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF).  The GAF should 
be based only on the symptomatology 
attributable to the service-connected 
dysthymic disorder with a history of 
anxiety traits, if possible, or the 
examiner should try to explain to what 
extent any nonservice- connected 
disorders contribute to the assigned GAF.  
The examiner should include a definition 
of the numerical GAF score assigned, as 
it relates to the veteran's occupational 
and social impairment.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not address the Board's 
stated concerns or is not otherwise 
adequate, it must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1999); Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The veteran is advised that pursuant 
to 38 C.F.R. § 3.655 (1999) failure to 
report for the requested VA examination, 
without good cause, may result in an 
adverse determination.  

6.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a disability evaluation in 
excess of 50 percent for dysthymic 
disorder with a history of anxiety 
traits.

Once the foregoing has been accomplished and, if the veteran 
benefit sought remains denied, both the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case covering all the pertinent evidence, law and 
regulatory criteria, and they should be afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




